—In an action for a divorce and ancillary relief, nonparty 1401 Avenue M Associates, Ltd., appeals from so much of an order of the Supreme Court, Kings County (Rigler, J.), entered February 5, 1997, as denied its cross motion for the return to it of $200,000 being held in escrow by First American Title Insurance Company of New York.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not err in refusing, at this stage of the proceedings, to direct the return of $200,000 which, at the direction of a Justice of this Court, has been held in escrow by First American Title Insurance Company of New York. Rosenblatt, J. P., Ritter, Sullivan and Goldstein, JJ., concur.